DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
Claims 19-24 refer to trays with different structures made of various materials with or without various features and with features that are either or.  These limitations render the claims indefinite because this language implies the limitations are optional and it is unclear whether any particular structures or materials are part of the claimed invention or not.  For purpose of examination on the merits, the examiner will interpret the claims as positively reciting any elements.  For example, claim 22 recites an optional plastic film and claims 23-24 recite an optional lid, and these claims are interpreted as requiring the plastic film and lid.
Claim 19 recites “side walls, as well as side walls” in lines 2-3.  This renders the claim indefinite because it is unclear which limitations refer to which set of side walls, as reference characters are not limiting.  For purpose of examination on the merits, the examiner interprets the claims as if it recited ‘first side walls, as well as second side walls’.
Claim 20 contains multiple recitations of ‘some tabs’.  This renders the claim indefinite because it is unclear which limitations refer to which set of side walls, as reference characters are not limiting.  For purpose of examination on the merits, the examiner interprets the claims as if it recited ‘some bottom tabs’, ‘some front tabs’, and ‘some back tabs’.
Claim 20 recites “the side walls” when describing the separator when the separator walls have been set forth as sloping walls.  For purpose of examination on the merits, the examiner interprets ‘the side walls’ that seem to be directed at the sloping walls of the separator to be the sloping walls of the separator.
Claims 19-24 inconsistently refer to the wall features as sidewalls, side walls, and walls.  For purpose of examination on the merits the examiner will interpret all reference to walls as being either the first side walls or second sidewalls as shown in the figures.
Claim 20 is recited as dependent on claim 19, and claim 20 effectively re-recites all limitations from claim 19.  The renders the claim indefinite because it is unclear if claim 20 refers to a tray with duplicates of each element and creates antecedent basis issues when referring to a previously recited element because it is unclear which is being referred to.  For purpose of examination on the merits, the examiner interprets these doubly recited limitations if they were recited only once.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (6,092,718) in view of Chang (US 2005/0199689 A1) in view of Eisman (US 4,848,648).  Chen teaches a tray (Fig. 4) comprising a bottom 65 and first side walls 62 as well as second sidewalls 62 which may be vertical or inclined; tabs 610 on the upper edge of both the first sidewalls and the second sidewalls, formed by a bend towards the outside (Figs. 3-4); the trays are made of cardboard or paperboard (col 1 line 47); flaps (the unlabeled corner flaps; Fig. 3) projecting outwards from the second side walls, these flaps are attached to the first sidewalls resulting in the trays being structured as a unit which retains its shape, (13), a separator formed 501, which is attached to the bottom of the tray (Fig. 5), the separator (13) is formed by 2 sloping walls, .
Regarding the flaps, Chang teaches an analogously formed tray and teaches securing corner flaps on an inside surface of the container (Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the structure of Chen to attach corner flaps on the inside surface of the container as taught by Chang as it constitutes a simple substation to a known alternative arrangement.
Regarding the tabs, Eisman teaches an analogously formed tray and teaches securing separator connection tabs 34 to an outside of the container (Fig. 4) as an alternative to the inside (Fig. 2).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Chen with the teachings of Eisman by attaching the bottom, front, and back tabs of the separator to the outside of the container with the motivation of providing a smoother interior surface to the carton compartments, as taught by Eisman (col 5 lines 33-37).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (6,092,718) in view of Chang (US 2005/0199689 A1) in view of Eisman (US 4,848,648) as applied to claim 19 above, and further in view of Schwantes (US 7,7227940 B2). Chen does not teach a plastic film or a varnish.  Schwantes teaches an analogous paper tray and teaches it is known to protect stock material with plastic films and varnishes (col 16 lines 13-31).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Chen by adding a plastic film and varnish as taught by Van Schwantes with the motivation of protecting the stock material of the tray.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (6,092,718) in view of Chang (US 2005/0199689 A1) in view of Eisman (US 4,848,648) as applied to claim 19 above, and further in view of Calvert (US 6,050,055).  Chen does not teach a lid.  Calvert teaches an analogous tray and teaches using a lid to close the tray and teaches it is sealed using a heat seal (col 3 lines 30-33).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Chen with the teachings of Calvert to include a heat sealed lid with the motivation of protecting the contents of the tray.

Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 24 recites a lid that uses folding projections and openings to secure to a tray.  This type of lid fastener is known is known in plastic injection molded trays, such as taught by US 2012/0103990 A1 (Fig. 8); however, such a lid would require a corresponding opening on the flange of a paper tray, and the prior art does not teach or suggest using this type of fastener on a flange of a paper tray.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for analogous tray structures and analogous lid fastening structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734